 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       WENDY T. ALTON,                                 No. 2:17-cv-1769 DB
12                        Plaintiff,
13             v.                                        ORDER
14       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.1

20   Plaintiff’s motion argues that the Administrative Law Judge’s treatment of the medical opinion

21   evidence, plaintiff’s testimony, and failure to consider all of plaintiff’s impairments constituted

22   error.

23            For the reasons explained below, plaintiff’s motion is granted in part, the decision of the

24   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

25   further proceedings consistent with this order.

26   ////

27
     1
       Both parties have previously consented to Magistrate Judge jurisdiction over this action
28   pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 4 & 8.)
                                                     1
 1                                   PROCEDURAL BACKGROUND

 2          In November of 2014, plaintiff filed an application for Disability Insurance Benefits

 3   (“DIB”) under Title II of the Social Security Act (“the Act”), alleging disability beginning on

 4   August 20, 2014. (Transcript (“Tr.”) at 16, 269-72.) Plaintiff’s alleged impairments included

 5   rheumatoid arthritis, chronic low back pain, degenerative disc disease, migraines, and depression.

 6   (Id. at 151.) Plaintiff’s application was denied initially, (id. at 151-55), and upon reconsideration.

 7   (Id. at 157-61.)

 8          Plaintiff requested an administrative hearing and hearings were held before an

 9   Administrative Law Judge (“ALJ”) on November 22, 2016, and March 1, 2017. (Id. at 66-79, 80-

10   119.) Plaintiff was represented by a non-attorney and testified at the administrative hearing. (Id.

11   at 16, 80-82.) In a decision issued on March 15, 2017, the ALJ found that plaintiff was not

12   disabled. (Id. at 24.) The ALJ entered the following findings:

13                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2018.
14
                    2. The claimant has not engaged in substantial gainful activity
15                  since August 20, 2014, the alleged onset date (20 CFR 404.1571 et
                    seq.).
16
                    3. The claimant has the following severe impairments: obesity,
17                  rheumatoid arthritis and osteoarthritis (20 CFR 404.1520(c)).
18                  4. The claimant does not have an impairment or combination of
                    impairments that meets or medically equals the severity of one of
19                  the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
                    (20 CFR 404.1520(d), 404.1525, and 404.1526).
20
                    5. After careful consideration of the entire record, I find that the
21                  claimant has the residual functional capacity to perform sedentary
                    work as defined in 20 CFR 404.1567(a) except the claimant can
22                  frequently balance and/or stoop, can occasionally kneel, crouch
                    and/or crawl, can occasionally climb ramps and/or stairs and can
23                  frequently handle and/or finger with the bilateral upper extremities.
24                  6. The claimant is unable to perform any past relevant work (20
                    CFR 404.1565).
25
                    7. The claimant was born on May 29, 1961 and was 53 years old,
26                  which is defined as an individual closely approaching advanced age,
                    on the alleged disability onset date. The claimant subsequently
27                  changed age category to advanced age (20 CFR 404.1563).
28   ////
                                                        2
 1                     8. The claimant has at least a high school education and is able to
                       communicate in English (20 CFR 404.1564).
 2
                       9. The claimant has acquired work skills from past relevant work (20
 3                     CFR 404.1568).

 4                     10. Considering the claimant’s age, education, work experience, and
                       residual functional capacity, the claimant has acquired work skills
 5                     from past relevant work that are transferable to other occupations
                       with jobs existing in significant numbers in the national economy (20
 6                     CFR 404.1569, 404.1569(a) and 404.1568(d)).

 7                     11. The claimant has not been under a disability, as defined in the
                       Social Security Act, from August 20, 2014, through the date of this
 8                     decision (20 CFR 404.1520(g)).

 9   (Id. at 18-24.)
10           On June 29, 2017, the Appeals Council denied plaintiff’s request for review of the ALJ’s
11   March 15, 2017 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42 U.S.C. §
12   405(g) by filing the complaint in this action on August 23, 2017. (ECF. No. 1.)
13                                           LEGAL STANDARD
14           “The district court reviews the Commissioner’s final decision for substantial evidence,
15   and the Commissioner’s decision will be disturbed only if it is not supported by substantial
16   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).
17   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to
18   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.
19   Chater, 108 F.3d 978, 980 (9th Cir. 1997).
20           “[A] reviewing court must consider the entire record as a whole and may not affirm
21   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,
22   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.
23   1989)). If, however, “the record considered as a whole can reasonably support either affirming or
24   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d
25   1072, 1075 (9th Cir. 2002).
26           A five-step evaluation process is used to determine whether a claimant is disabled. 20
27   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step
28
                                                         3
 1   process has been summarized as follows:

 2                  Step one: Is the claimant engaging in substantial gainful activity? If
                    so, the claimant is found not disabled. If not, proceed to step two.
 3
                    Step two: Does the claimant have a “severe” impairment? If so,
 4                  proceed to step three. If not, then a finding of not disabled is
                    appropriate.
 5
                    Step three: Does the claimant’s impairment or combination of
 6                  impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                    Subpt. P, App. 1? If so, the claimant is automatically determined
 7                  disabled. If not, proceed to step four.
 8                  Step four: Is the claimant capable of performing his past work? If
                    so, the claimant is not disabled. If not, proceed to step five.
 9
                    Step five: Does the claimant have the residual functional capacity to
10                  perform any other work? If so, the claimant is not disabled. If not,
                    the claimant is disabled.
11

12   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

13          The claimant bears the burden of proof in the first four steps of the sequential evaluation

14   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

15   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

16   1098 (9th Cir. 1999).

17                                            APPLICATION

18          Plaintiff’s pending motion argues that the ALJ committed the following three principal

19   errors: (1) the ALJ’s treatment of the medical opinion evidence constituted error; (2) the ALJ

20   failed to consider plaintiff’s combined impairments; and (3) the ALJ erroneously rejected
21   plaintiff’s subjective testimony. (Pl.’s MSJ (ECF No. 15-1) at 15-27.2)

22   I.     Medical Opinion Evidence

23          Plaintiff’s argues that the ALJ’s treatment of the medical opinion evidence constituted

24   error. (Id. at 16-21.) The weight to be given to medical opinions in Social Security disability

25   cases depends in part on whether the opinions are proffered by treating, examining, or

26   nonexamining health professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604
27
     2
       Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                       4
 1   (9th Cir. 1989). “As a general rule, more weight should be given to the opinion of a treating

 2   source than to the opinion of doctors who do not treat the claimant . . . .” Lester, 81 F.3d at 830.

 3   This is so because a treating doctor is employed to cure and has a greater opportunity to know and

 4   observe the patient as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates

 5   v. Sullivan, 894 F.2d 1059, 1063 (9th Cir. 1990).

 6             The uncontradicted opinion of a treating or examining physician may be rejected only for

 7   clear and convincing reasons, while the opinion of a treating or examining physician that is

 8   controverted by another doctor may be rejected only for specific and legitimate reasons supported

 9   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

10   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

11   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

12   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

13   accept the opinion of any physician, including a treating physician, if that opinion is brief,

14   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

15   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

16   2009)).

17             A.     Dr. Navdeep K. Riar

18             Plaintiff first challenges the ALJ’s treatment of the opinion offered by plaintiff’s treating

19   physician, Dr. Navdeep K. Riar. (Pl.’s MSJ (ECF No. 15-1) at 16-19.) On June 2, 2015, Dr. Riar

20   completed a Form: Arthritis Residual Functional Capacity Questionnaire. (Tr. at 720-23.) The
21   ALJ recounted Dr. Riar’s opinion, stating:

22                    Treating physician, Navdeep Riar, M.D. opined that the claimant
                      required ten minute walk breaks every thirty minutes, must shift
23                    position at will, required unscheduled breaks, could occasionally lift
                      and/or carry less than ten pounds, could twist, perform fine
24                    manipulations and reach for fifty percent of the workday and could
                      not stoop.
25

26   (Id. at 21.)
27             The ALJ afforded Dr. Riar’s opinion “little weight.” (Id.) This decision was based on the

28   ALJ’s finding that Dr. Riar’s opinion was “unsupported by the examination findings, which
                                                          5
 1   revealed generally benign objective results other than subjective complaints of pain.” (Id.) And

 2   because plaintiff “denied weakness and loss of bladders and/or bowel control” at a June 2, 2015

 3   appointment. (Id. at 21, 764-66.) The ALJ’s analysis, however, suffers from several errors.

 4          First,

 5                   To say that medical opinions are not supported by sufficient
                     objective findings or are contrary to the preponderant conclusions
 6                   mandated by the objective findings does not achieve the level of
                     specificity our prior cases have required, even when the objective
 7                   factors are listed seriatim. The ALJ must do more than offer his
                     conclusions. He must set forth his own interpretations and explain
 8                   why they, rather than the doctors’, are correct.
 9   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988). And when an ALJ elects to afford the

10   opinion of a treating physician less than controlling weight, the opinion must be “weighted

11   according to factors such as the length of the treatment relationship and the frequency of

12   examination, the nature and extent of the treatment relationship, supportability, consistency with

13   the record, and specialization of the physician.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir.

14   2017) (citing 20 C.F.R. § 404.1527(c)(2)-(6)). The ALJ’s failure to discuss these factors “alone

15   constitutes reversible legal error.” (Id. at 676.) Here, the ALJ’s assertion that Dr. Riar’s opinion

16   was “unsupported by the examination findings” is supported only by general citation to plaintiff’s

17   medical records and no further discussion. (Tr. at 21.)

18          Moreover, the record appears to contain ample objective findings to supports Dr. Riar’s

19   opinion. This is perhaps best evidenced by defendant’s own argument, which concedes the

20   following:
21                   The ALJ acknowledged that x-rays of the hands and knees revealed
                     findings consistent with osteoarthritis; that x-rays of the lumbar spine
22                   revealed scoliosis with degenerative disc disease with facet
                     arthropathy; and lumbar MRI studies revealed moderate to advanced
23                   degenerative changes. While medical records revealed a[n] MRI and
                     diagnosis of partial tear on the lateral ligament due to a prior ankle
24                   sprain, and examination findings of mild pain on palpation to the
                     lateral side of the malleolus . . . .
25

26   (Def.’s MSJ (ECF No. 18) at 13) (citations omitted).
27          Finally, in addition to being plaintiff’s treating physician, Dr. Riar was a rheumatologist.

28   (Pl.’s MSJ (ECF 15-2) at 2.) As a specialist, Dr. Riar’s opinion was generally entitled to greater
                                                         6
 1   weight. See Benecke v. Barnhart, 379 F.3d 587, 594 n.4 (9th Cir. 2004) (quoting 20 C.F.R. §

 2   404.1527(d)(5) (“Each rheumatologist’s opinion is given greater weight than those of the other

 3   physicians because it is an ‘opinion of a specialist about medical issues related to his or her area

 4   of specialty.’”).

 5              Accordingly, for the reasons stated above, the court finds that the ALJ failed to offer

 6   specific and legitimate, let alone clear and convincing, reasons for rejecting Dr. Riar’s opinion.

 7   Plaintiff is, therefore, entitled to summary judgment on the claim that the ALJ’s treatment of Dr.

 8   Riari’s medical opinion constituted error.

 9              B.     Dr. Chester Sunde

10              Next, plaintiff challenges the ALJ’s treatment of the opinion offered by psychologist, Dr.

11   Chester Sunde. (Pl.’s MSJ (ECF No. 15-1) at 19-20.) Dr. Sunde rendered an opinion in response

12   to a February 25, 2015 examination. (Tr. at 643-46.) The ALJ summarized Dr. Sunde’s opinion,

13   stating:

14                     Consultative psychologist, Chester Sunde, Psy.D opined that the
                       claimant had moderate limitations in her ability to interact
15                     appropriately with supervisors, coworkers and the public, comply
                       with job rules, safety and attendance and to maintain persistence and
16                     pace.
17   (Id. at 21.)

18              The ALJ elected to afford Dr. Sunde’s opinion “little weight because it is inconsistent

19   with his examination findings, that revealed good persistence and pace, intact delayed memory

20   and intact abstraction.” (Id.) However, that an examination revealed the claimant had good
21   persistence, pace, intact delayed memory, and intact abstraction, does not undermine a

22   physician’s opinion that the claimant had moderate limitations in the ability to interact with

23   supervisors, coworkers and the public, comply with job rules, safety, and attendance. (Id.) Nor

24   did the ALJ’s residual functional capacity determination account for any of these limitations. See

25   Vincent on Behalf of Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984) (“An ALJ must

26   explain why he has rejected uncontroverted medical evidence.”).
27              Moreover, the ALJ failed to discuss any of the examination findings that supported Dr.

28   Sunde’s opinion. For example, Dr. Sunde’s examination revealed that plaintiff’s concentration
                                                           7
 1   was only fair. (Tr. at 644.) Plaintiff also displayed “some psychomotor agitation,” distracted

 2   thoughts, and preoccupation “with various stressors.” (Id.) Plaintiff’s mood was depressed and

 3   anxious. (Id.) And plaintiff struggled with calculating “serial 3s” and was “slow” in spelling

 4   forwards and backwards. (Id. at 645.)

 5          Accordingly, for the reasons stated above, the court finds that the ALJ failed to offer

 6   specific and legitimate, let alone clear and convincing, reasons for rejecting Dr. Sunde’s opinion.

 7   Plaintiff is, therefore, entitled to summary judgment on the claim that the ALJ’s treatment of Dr.

 8   Sunde’s medical opinion constituted error.

 9   II.    Failure to Consider Combined Impairments

10          Plaintiff next argues that the ALJ failed to consider the combined impairments of

11   plaintiff’s degenerative joint disease, scoliosis, rheumatoid arthritis, osteoarthritis, obesity, and

12   side effects from medication in determining plaintiff’s residual functional capacity (“RFC”).

13   (Pl.’s MSJ (ECF No. 15-1) at 20-23.)

14          A claimant’s RFC is “the most [the claimant] can still do despite [his or her] limitations.”

15   20 C.F.R. § 404.1545(a); 20 C.F.R. § 416.945(1); see also Cooper v. Sullivan, 880 F.2d 1152, n.5

16   (9th Cir. 1989) (“A claimant’s residual functional capacity is what he can still do despite his

17   physical, mental, nonexertional, and other limitations.”).

18                  [I]n assessing RFC, the adjudicator must consider limitations and
                    restrictions imposed by all of an individual’s impairments, even
19                  those that are not “severe.” While a “not severe” impairment may
                    not significantly limit an individual’s ability to do basic work
20                  activities, it may—when considered with limitations or restrictions
                    due to other impairments—be critical to the outcome of a claim.
21

22   Celaya v. Halter, 332 F.3d 1177, 1182 (9th Cir. 2003) (quoting SSR 96-8p).

23          With the exception of the side effects from medication, the ALJ’s opinion did

24   acknowledge the impairments raised by plaintiff’s argument, stating:

25                  The claimant presented to care with complaints of joint pain and
                    swelling. Medical records revealed a diagnosis for rheumatoid
26                  arthritis. X-ray studies of bilateral hands and knees revealed findings
                    consistent with osteoarthritis.
27
                    The claimant presented to care with complaints of back pain. X-ray
28                  studies revealed scoliosis with degenerative disc disease with facet
                                                      8
 1                  athropathy. Lumbar MRI studies revealed moderate to advanced
                    degenerative changes.
 2
                    The claimant is also obese[.]
 3
                    Because these impairments cause more than a minimal functional
 4                  limitation in her ability to perform basic work activities, the claimant
                    has severe impairments.
 5

 6   (Tr. at 18.)

 7           Plaintiff argues that the ALJ failed to consider plaintiff “rheumatoid arthritis and other

 8   medically determinable impairments,” as well as the side effects of medications when

 9   determining [plaintiff’s] RFC” which included “fatigue and drowsiness.” (Pl.’s MSJ (ECF No.

10   15-1) at 22-24. However, as is evidenced from the discussion of the medical opinion evidence

11   above, the ALJ’s decision is replete with discussion of plaintiff’s rheumatoid arthritis,

12   osteoarthritis, and musculoskeletal impairment. The decision also discusses plaintiff’s complaints

13   of “extreme fatigue,” and “poor energy[.]” (Tr. at 21-22.)

14           For the reasons stated above, the court finds that the ALJ considered plaintiff’s limitations

15   in formulating the RFC. See Burch v. Barnhart, 400 F.3d 676, 684 (9th Cir. 2005). Therefore,

16   plaintiff is not entitled to summary judgment on the claim that the ALJ failed to consider

17   plaintiff’s combined impairments.

18   III.    Plaintiff’s Subjective Testimony

19           Plaintiff’s final argument is that the ALJ’s treatment of plaintiff’s subjective testimony

20   constituted error. (Pl.’s MSJ (ECF No. 15-1) at 23-27.) The Ninth Circuit has summarized the

21   ALJ’s task with respect to assessing a claimant’s credibility as follows:

22                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
23                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
24                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
25                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
26                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony . . . simply because
27                  there is no showing that the impairment can reasonably produce the
                    degree of symptom alleged.
28
                                                        9
 1                  Second, if the claimant meets this first test, and there is no evidence
                    of malingering, the ALJ can reject the claimant’s testimony about the
 2                  severity of her symptoms only by offering specific, clear and
                    convincing reasons for doing so[.]
 3

 4   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

 5   omitted). “The clear and convincing standard is the most demanding required in Social Security

 6   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

 7   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

 8   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

 9   (9th Cir. 2012).

10          “The ALJ must specifically identify what testimony is credible and what testimony

11   undermines the claimant’s complaints.”3 Valentine v. Commissioner Social Sec. Admin., 574

12   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

13   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

14   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

15   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

16   record, and testimony from physicians and third parties concerning the nature, severity, and effect

17   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

18   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

19   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

20   record, the court “may not engage in second-guessing.” Id.

21          Here, the ALJ found that plaintiff’s medically determinable impairments could reasonably

22   be expected to cause the symptoms alleged, but that plaintiff’s statements concerning the

23   intensity, persistence, and limiting effects of those symptoms were “not entirely consistent with

24
     3
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
25   clear what our precedent already required: that assessments of an individual’s testimony by an
26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
     and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
28   16-3p) (alterations omitted).
                                                       10
 1   the medical evidence and other evidence in the record for the reason explained in [the] decision.”

 2   (Tr. at 22.) One of the reasons offered by the ALJ in support of this finding was that plaintiff’s

 3   “treatment has been essentially routine and/or conservative in nature” consisting “primarily of

 4   medication management.” (Id.)

 5            “[E]vidence of ‘conservative treatment’ is sufficient to discount a claimant’s testimony

 6   regarding severity of an impairment.” Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (quoting

 7   Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995)). Certainly, there are instances in which

 8   treatment by medication alone cannot be characterized as conservative. See generally Shepard v.

 9   Colvin, CASE No. 1:14-CV-1166 SMS, 2015 WL 9490094, at *7 (E.D. Cal. Dec. 30, 2015)

10   (“The record reflects substantial medical treatment and heavy reliance on pain medication.”).

11            Here, however, plaintiff testified that while plaintiff received a weekly injection for

12   rheumatoid arthritis, Prozac for depression, and Gabapentin for nerve pain, plaintiff’s pain was

13   generally being treated with “Norco pain medication” consisting of “one or two a day depending

14   on pain[.]” (Tr. at 95.) Moreover, plaintiff testified, “Sometimes I don’t have to take all of

15   that[.]” (Id.) Under these circumstances, the court cannot find that the ALJ’s reasoning is

16   unsupported or based on legal error. See Warre v. Commissioner of Social Sec. Admin., 439

17   F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled effectively with medication

18   are not disabling for the purpose of determining eligibility for SSI benefits.”).

19            Accordingly, the court finds that the ALJ offered a clear and convincing reason for

20   rejecting plaintiff’s testimony. Plaintiff, therefore, is not entitled to summary judgment on the
21   claim that the ALJ’s treatment of plaintiff’s subjective testimony constituted error.

22                                              CONCLUSION

23            After having found error, “‘[t]he decision whether to remand a case for additional

24   evidence, or simply to award benefits[,] is within the discretion of the court.’” Trevizo v.

25   Berryhill, 871 F.3d 664, 682 (9th Cir. 2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232

26   (9th Cir. 1987)). A case may be remanded under the “credit-as-true” rule for an award of benefits
27   where:

28   ////
                                                         11
 1                     (1) the record has been fully developed and further administrative
                       proceedings would serve no useful purpose; (2) the ALJ has failed to
 2                     provide legally sufficient reasons for rejecting evidence, whether
                       claimant testimony or medical opinion; and (3) if the improperly
 3                     discredited evidence were credited as true, the ALJ would be
                       required to find the claimant disabled on remand.
 4
     Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014).
 5
             Even where all the conditions for the “credit-as-true” rule are met, the court retains
 6
     “flexibility to remand for further proceedings when the record as a whole creates serious doubt as
 7
     to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at
 8
     1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court
 9
     concludes that further administrative proceedings would serve no useful purpose, it may not
10
     remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,
11
     775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is
12
     uncertain and ambiguous, the proper approach is to remand the case to the agency.”).
13
             Here, plaintiff argues that this case “should be remanded to correct” the errors noted
14
     above. (Pl.’s MSJ (ECF No. 15-1) at 27.) The court agrees.
15
             Accordingly, IT IS HEREBY ORDERED that:
16
             1. Plaintiff’s motion for summary judgment (ECF No. 15) is granted in part and denied in
17
     part;
18
             2. Defendant’s cross-motion for summary judgment (ECF No. 18) is granted in part and
19
     denied in part;
20
             3. The Commissioner’s decision is reversed;
21
             4. This matter is remanded for further proceedings consistent with this order; and
22
             5. The Clerk of the Court shall enter judgment for plaintiff, and close this case.
23
     Dated: February 11, 2019
24

25

26
27
     DLB:6
28   DB\orders\orders.soc sec\alton1769.ord
                                                        12
